UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011 – March 31, 2012 Item 1: Reports to Shareholders Semiannual Report | March 31, 2012 Vanguard Strategic Equity Fund > For the six months ended March 31, 2012, Vanguard Strategic Equity Fund returned almost 30%, with small- and mid-capitalization stocks outpacing their large-cap counterparts. > The fund outpaced the return of its benchmark and the average return of peer-group funds. > Stock selection in energy and materials drove the fund’s performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 6 Fund Profile. 8 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 22 Trustees Approve Advisory Arrangement. 24 Glossary. 25 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2012 Total Returns Vanguard Strategic Equity Fund 29.82% MSCI US Small + Mid Cap 2200 Index 28.32 Mid-Cap Core Funds Average 26.50 Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. Y our Fund’s Performance at a Glance September 30, 2011, Through March 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Strategic Equity Fund $16.30 $20.94 $0.196 $0.000 1 Chairman’s Letter Dear Shareholder, The stock market made significant gains in the six months ended March 31. With investors’ appetite for risk on the rise, small- and mid-cap stocks generally outpaced their large-cap counterparts, and Vanguard Strategic Equity Fund performed even better, thanks to skillful stock selection. The fund returned 29.82%, more than a percentage point ahead of the return of its benchmark, the MSCI US Small + Mid Cap 2200 Index, and more than 3 percentage points ahead of the average return for peer funds. A surge of optimism fueled a powerful global rally in stocks During the past six months, optimism displaced the apprehension that had restrained stock prices through summer 2011. The broad U.S. stock market returned more than 26%. Markets abroad returned more than 15%. Investors’ good spirits reflected confidence that the slow, grinding economic expansion in the United States was at last gathering momentum, and that Europe’s debt crisis could be contained. By the end of the period, however, that confidence had begun to evaporate in the face of ambiguous economic reports and renewed concern about Europe. The abrupt mood swing was consistent with the financial markets’ volatility since the 2008–2009 financial crisis. 2 Aside from munis, most bonds saw subdued six-month returns The broad taxable bond market produced a modest six-month return of 1.43%. In general, interest rates remained more or less steady at very low levels. In some segments of the bond market, however, yields crept lower still, boosting bond prices. The broad municipal bond market, for example, produced a solid six-month return of 3.91% as investors bid up muni prices. As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. Good stock selection, good market performance With Greece apparently stepping back from the brink and the U.S. economy seeming to gain traction, domestic stocks rose higher across all sectors and market capitalization segments during the period. Within the small- and mid-cap segment, sector returns ranged from 4.5% for telecommunication services and 8.6% for utilities to more than 30% for sectors more sensitive to the economic cycle, including industrials, materials, consumer discretionary, and information technology. While the fund’s benchmark benefited from the overall upswing in the market, the fund did even better, thanks to strong security selection by the fund’s advisor. Market Barometer Total Returns Periods Ended March 31, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 26.27% 7.86% 2.19% Russell 2000 Index (Small-caps) 29.83 -0.18 2.13 Dow Jones U.S. Total Stock Market Index 26.60 7.16 2.47 MSCI All Country World Index ex USA (International) 15.37 -7.18 -1.56 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 1.43% 7.71% 6.25% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.91 12.07 5.42 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 1.11 CPI Consumer Price Index 1.10% 2.65% 2.24% 3 Vanguard’s Equity Investment Group maintains sector weightings very close to those of the fund’s benchmark but uses sophisticated computer models to identify and invest in a limited number of stocks in each sector. Its models seek to identify stocks with attractive valuations, positive earnings momentum, and strong balance sheets. The fund held about 400 stocks during the six-month period; its benchmark comprises around 2,200 stocks. The strength of the fund’s security selection was notable in the energy sector, where the fund’s holdings returned better than 43%, compared with about 27% for the benchmark. The fund’s return was driven by strong stock choices in the oil and gas segment, which benefited from an increase in the price of oil from less than $80 to more than $100 per barrel during the six months. At the same time, the fund benefited from largely avoiding the coal segment, where prospects dimmed in the face of rapidly expanding supplies of cheap natural gas. Within materials, the fund’s concentration on chemical companies allowed this sector to outperform. Information technology was another sector where the fund bested its benchmark; its holdings in computers and peripherals were helped by robust business spending. Stock selection in health care was the main detractor from performance, largely because of missed opportunities among a few biotechnology and pharmaceutical stocks. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Strategic Equity Fund 0.33% 1.28% The fund expense ratio shown is from the prospectus dated January 26, 2012, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2012, the fund’s annualized expense ratio was 0.30%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Mid-Cap Core Funds. 4 Staying the course has its advantages Ups and downs in the market, as all seasoned investors know, are part and parcel of investing. The level of volatility seen last summer, however, as U.S. government debt was downgraded and the possibility of European government defaults loomed large, was unnerving to say the least. Yet investors who rode out the storm were there to benefit from the strong upswing that followed. We believe that investors are best served by maintaining, through good markets and bad, a portfolio that is diversified across and within asset classes and that is consistent with their tolerance for risk. Vanguard Strategic Equity Fund can play an important role in such a portfolio as it affords investors broad exposure to both small- and mid-cap U.S. stocks identified by our Equity Investment Group as having improving fundamentals and attractive valuations. And it does so at a low cost, which leaves more of the fund’s return in your pocket. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 19, 2012 5 Advisor’s Report For the six months ended March 31, 2012, the Strategic Equity Fund returned a robust 29.82%, outperforming its benchmark, the MSCI US Small + Mid Cap 2200 Index, by 1.5 percentage points. The fund also outperformed the broad market as risk appetites increased due to brighter economic news, increased investor confidence, and coordinated action by central banks. At the sector level, industrials, materials, and consumer discretionary companies led mid- and small-cap results. Telecommunications and utilities were the laggards for the period. All ten sectors posted positive returns. These results mirrored trends in the broader market, where more economically sensitive sectors generally outperformed more defensive ones. Since the equity market started its current rally last fall, investor concerns regarding a possible double-dip recession, slowing growth in China, and Europe’s troubles appear to have eased. Against this backdrop, data showing improvements in U.S. employment and housing and continued strength in U.S. manufacturing activity seem to have whetted investor appetite for equities. Valuations of U.S. stocks relative to bonds, measured by comparing earnings yields of stocks with coupon yields of 10-year U.S. Treasury bonds, indicate a level of attractiveness not seen since the early 1970s. Although market volatility declined more than 60% during the period to below-average levels, it will likely stay with us for a while. U.S. budget and deficit problems remain unresolved, world economic growth is uncertain, and the outcome of the presidential election is still months away. (Volatility is measured by the CBOE Volatility Index, or VIX.) Although overall portfolio performance is affected by the macroeconomic factors described above, our approach to investing focuses on specific stock fundamentals. Our model consists of these five components: 1. Valuation , which measures the price we pay for earnings and cash flows. 2. Growth , which considers the growth of earnings. 3. Management decisions , an assess ment of the actions taken by company management that signal its informed opinions of a firm’s future. 4. Market sentiment , which captures how investors reflect their opinions of a company through their activity in the market. 5. Quality , which measures balance sheet strength and the sustainability of earnings. 6 Our risk-control process then neutralizes our exposure to market-capitalization, volatility, and industry risks relative to our benchmark. In our view, such risk exposures are not justified by the rewards available. The effect of these risk controls can be seen by analyzing the fund’s tracking error (a measure of performance volatility relative to its benchmark). The trailing 3-year tracking error of 2.35% is well within an acceptable range given the risk tolerance of this fund. For the fiscal half-year, our stock selection model produced mixed results. Our management decisions and quality components were effective in distinguishing outperformers from underperformers, but our growth indicator was flat. Our market-sentiment and valuation indicators were not effective and, in fact, detracted from our results. Our stock selection results were positive in seven out of ten sectors, neutral in two, and negative in one. Company selections within energy, materials, and consumer staples added most to our relative returns. In energy, Pioneer Natural Resources, CVR Energy, and Core Laboratories were the largest contributors. In materials, Rockwood Holdings, Eastman Chemical, and CF Industries boosted results. In consumer staples, Herbalife, and B&G Foods were the top performers. Selection results were disappointing in health care; most of our underperformance in this sector resulted from underweighted positions in Regeneron Pharmaceuticals and Pharmasset. While we cannot predict how broader political or economic events will affect the markets, we are confident that the stock market can provide worthwhile returns for long-term investors. With that in mind, we believe that equity exposure will continue to play an important part in a diversified investment plan. We thank you for your investment and look forward to the second half of the fiscal year. James D. Troyer, CFA Principal and Portfolio Manager James P. Stetler Principal and Portfolio Manager Michael R. Roach, CFA Portfolio Manager Vanguard Equity Investment Group April 12, 2012 7 Strategic Equity Fund Fund Profile As of March 31, 2012 Portfolio Characteristics MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Fund Index Index Number of Stocks 389 2,176 3,716 Median Market Cap $3.8B $4.2B $35.6B Price/Earnings Ratio 15.6x 22.2x 17.1x Price/Book Ratio 2.4x 2.1x 2.3x Return on Equity 11.5% 12.2% 18.1% Earnings Growth Rate 12.1% 6.7% 8.5% Dividend Yield 1.2% 1.4% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 64% — — Ticker Symbol VSEQX — — Expense Ratio 1 0.33% — — 30-Day SEC Yield 0.95% — — Short-Term Reserves 0.3% — — Sector Diversification (% of equity exposure) MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Fund Index Index Consumer Discretionary 16.8% 16.4% 12.0% Consumer Staples 5.0 4.4 9.4 Energy 7.6 7.0 10.5 Financials 18.5 18.9 15.9 Health Care 10.7 10.8 11.5 Industrials 13.6 14.1 11.0 Information Technology 16.3 16.1 19.8 Materials 6.4 6.5 4.0 Telecommunication Services 0.7 1.0 2.5 Utilities 4.4 4.8 3.4 Volatility Measures MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Index Index R-Squared 0.99 0.94 Beta 1.00 1.21 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Limited Brands Inc. Apparel Retail 1.1% CF Industries Holdings Fertilizers & Inc. Agricultural Chemicals 1.1 Seagate Technology plc Computer Storage & Peripherals 1.1 KLA-Tencor Corp. Semiconductor Equipment 1.0 Western Digital Corp. Computer Storage & Peripherals 1.0 Pioneer Natural Oil & Gas Resources Co. Exploration & Production 1.0 AmerisourceBergen Health Care Corp. Distributors 1.0 Herbalife Ltd. Personal Products 1.0 Alliance Data Systems Data Processing & Corp. Outsourced Services 1.0 Tempur-Pedic International Inc. Home Furnishings 1.0 Top Ten 10.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 26, 2012, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2012, the annualized expense ratio was 0.30%. 8 Strategic Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2001, Through March 31, 2012 Spliced Small and Mid Cap Index: Russell 2800 Index through May 31, 2003; MSCI US Small + Mid Cap 2200 Index thereafter. Note: For 2012, performance data reflect the six months ended March 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 Inception One Five Ten Date Year Years Years Strategic Equity Fund 8/14/1995 4.34% 0.27% 6.69% See Financial Highlights for dividend and capital gains information. 9 Strategic Equity Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (16.7%) Limited Brands Inc. 773,850 37,145 * Tempur-Pedic International Inc. 387,949 32,755 Polaris Industries Inc. 436,782 31,514 Dillard’s Inc. Class A 458,920 28,921 * Dollar Tree Inc. 282,820 26,724 * Goodyear Tire & Rubber Co. 2,068,700 23,211 Domino’s Pizza Inc. 582,420 21,142 Wyndham Worldwide Corp. 445,900 20,739 Garmin Ltd. 435,200 20,433 Advance Auto Parts Inc. 227,300 20,132 Virgin Media Inc. 698,300 17,444 * Coinstar Inc. 260,390 16,548 Ulta Salon Cosmetics & Fragrance Inc. 172,700 16,042 Sotheby’s 377,220 14,840 Dana Holding Corp. 933,000 14,461 * Sirius XM Radio Inc. 5,826,300 13,459 Buckle Inc. 263,400 12,617 * Liz Claiborne Inc. 895,300 11,961 * O’Reilly Automotive Inc. 124,600 11,382 Brinker International Inc. 404,250 11,137 Signet Jewelers Ltd. 234,000 11,063 ^ Weight Watchers International Inc. 137,720 10,631 * Tenneco Inc. 277,995 10,327 * Crocs Inc. 491,000 10,272 * Iconix Brand Group Inc. 520,300 9,043 *,^ ITT Educational Services Inc. 128,700 8,512 Harley-Davidson Inc. 170,000 8,344 Bob Evans Farms Inc. 206,751 7,799 * AMC Networks Inc. Class A 154,425 6,892 Ameristar Casinos Inc. 367,800 6,852 Market Value Shares ($000) * Express Inc. 251,500 6,282 Sinclair Broadcast Group Inc. Class A 502,640 5,559 * Cheesecake Factory Inc. 185,500 5,452 Sturm Ruger & Co. Inc. 108,200 5,313 * Helen of Troy Ltd. 152,500 5,186 Expedia Inc. 132,850 4,442 Ross Stores Inc. 69,524 4,039 PetSmart Inc. 68,200 3,902 Foot Locker Inc. 125,000 3,881 Regal Entertainment Group Class A 257,500 3,502 Aaron’s Inc. 106,200 2,751 Standard Motor Products Inc. 145,150 2,575 * Vitamin Shoppe Inc. 54,800 2,423 * Pier 1 Imports Inc. 125,900 2,289 Blyth Inc. 26,700 1,998 * Liberty Interactive Corp. Class A 86,900 1,659 * Red Robin Gourmet Burgers Inc. 43,300 1,610 Service Corp. International 128,200 1,443 Interpublic Group of Cos. Inc. 113,400 1,294 * Journal Communications Inc. Class A 215,261 1,212 * BorgWarner Inc. 13,900 1,172 DSW Inc. Class A 21,100 1,156 * AFC Enterprises Inc. 60,045 1,018 Cato Corp. Class A 36,294 1,003 * American Public Education Inc. 26,200 996 Consumer Staples (5.0%) Herbalife Ltd. 482,478 33,204 Dr Pepper Snapple Group Inc. 772,908 31,079 Whole Foods Market Inc. 273,000 22,714 10 Strategic Equity Fund Market Value Shares ($000) * Constellation Brands Inc. Class A 638,900 15,072 * Dean Foods Co. 1,240,604 15,024 B&G Foods Inc. Class A 471,620 10,616 * Monster Beverage Corp. 155,854 9,677 Lancaster Colony Corp. 108,519 7,212 * Boston Beer Co. Inc. Class A 62,000 6,621 Safeway Inc. 276,000 5,578 * Energizer Holdings Inc. 50,100 3,716 * Smithfield Foods Inc. 155,677 3,429 Andersons Inc. 36,700 1,787 SUPERVALU Inc. 204,100 1,165 Cal-Maine Foods Inc. 26,000 995 Nu Skin Enterprises Inc. Class A 15,000 869 Energy (7.6%) Pioneer Natural Resources Co. 299,300 33,399 * Tesoro Corp. 1,055,000 28,316 * CVR Energy Inc. 985,850 26,372 Helmerich & Payne Inc. 482,092 26,009 Core Laboratories NV 192,000 25,261 Western Refining Inc. 1,035,300 19,484 * Rosetta Resources Inc. 311,645 15,196 * Denbury Resources Inc. 616,800 11,244 * Superior Energy Services Inc. 399,951 10,543 * Stone Energy Corp. 323,212 9,241 HollyFrontier Corp. 219,200 7,047 Range Resources Corp. 120,700 7,018 * SEACOR Holdings Inc. 70,600 6,762 * Helix Energy Solutions Group Inc. 354,800 6,315 W&T Offshore Inc. 158,250 3,336 Kinder Morgan Management LLC 40,378 3,013 * Plains Exploration & Production Co. 58,000 2,474 Crosstex Energy Inc. 172,475 2,439 * Cloud Peak Energy Inc. 151,300 2,410 * OYO Geospace Corp. 17,250 1,817 * Contango Oil & Gas Co. 29,000 1,708 * Energy Partners Ltd. 101,600 1,688 Delek US Holdings Inc. 105,300 1,633 Alon USA Energy Inc. 157,800 1,428 * Swift Energy Co. 34,300 996 Berry Petroleum Co. Class A 18,800 886 Cabot Oil & Gas Corp. 21,400 667 Market Value Shares ($000) Financials (18.4%) Torchmark Corp. 635,595 31,684 * Arch Capital Group Ltd. 771,726 28,739 Discover Financial Services 816,225 27,213 American Financial Group Inc. 539,689 20,821 * World Acceptance Corp. 338,783 20,751 KeyCorp 2,401,630 20,414 * NASDAQ OMX Group Inc. 729,200 18,886 Kimco Realty Corp. 828,000 15,947 Commerce Bancshares Inc. 388,530 15,743 Bank of the Ozarks Inc. 483,720 15,121 Moody’s Corp. 356,400 15,004 Digital Realty Trust Inc. 201,200 14,883 Camden Property Trust 208,900 13,735 Taubman Centers Inc. 178,750 13,040 CBL & Associates Properties Inc. 679,874 12,863 Extra Space Storage Inc. 445,840 12,836 Northwest Bancshares Inc. 948,000 12,040 Post Properties Inc. 256,600 12,024 Douglas Emmett Inc. 525,300 11,982 Hospitality Properties Trust 445,200 11,785 Lexington Realty Trust 1,268,300 11,402 Sun Communities Inc. 260,743 11,298 * Forest City Enterprises Inc. Class A 656,805 10,286 Brandywine Realty Trust 870,832 9,997 Entertainment Properties Trust 215,200 9,981 Cash America International Inc. 207,300 9,936 Assured Guaranty Ltd. 571,200 9,436 Huntington Bancshares Inc. 1,459,000 9,411 ProAssurance Corp. 99,800 8,793 Assurant Inc. 216,300 8,760 * Credit Acceptance Corp. 85,779 8,665 * First Industrial Realty Trust Inc. 687,825 8,495 * Strategic Hotels & Resorts Inc. 1,279,200 8,417 American Campus Communities Inc. 178,000 7,960 Allied World Assurance Co. Holdings AG 107,800 7,403 * Altisource Portfolio Solutions SA 119,709 7,259 Nelnet Inc. Class A 278,312 7,211 BOK Financial Corp. 127,221 7,160 Colonial Properties Trust 313,160 6,805 * Ezcorp Inc. Class A 196,709 6,384 DCT Industrial Trust Inc. 1,043,500 6,157 11 Strategic Equity Fund Market Value Shares ($000) International Bancshares Corp. 238,425 5,043 UMB Financial Corp. 109,088 4,880 Omega Healthcare Investors Inc. 222,700 4,735 Liberty Property Trust 123,500 4,411 City Holding Co. 125,905 4,371 Provident Financial Services Inc. 293,425 4,264 People’s United Financial Inc. 312,600 4,139 Amtrust Financial Services Inc. 130,400 3,505 Cathay General Bancorp 185,510 3,284 Erie Indemnity Co. Class A 42,100 3,281 First Horizon National Corp. 316,000 3,280 Fulton Financial Corp. 306,600 3,219 Highwoods Properties Inc. 96,046 3,200 CVB Financial Corp. 255,300 2,997 First Financial Bankshares Inc. 85,032 2,994 Republic Bancorp Inc. Class A 106,911 2,557 * American Capital Ltd. 288,089 2,498 CubeSmart 200,900 2,391 Prosperity Bancshares Inc. 47,900 2,194 Umpqua Holdings Corp. 154,000 2,088 * iStar Financial Inc. 279,055 2,023 Webster Financial Corp. 82,500 1,870 Ramco-Gershenson Properties Trust 148,300 1,812 First Citizens BancShares Inc. Class A 9,300 1,699 Bancfirst Corp. 38,783 1,689 * Texas Capital Bancshares Inc. 48,400 1,676 American Capital Agency Corp. 51,300 1,515 Oritani Financial Corp. 94,900 1,393 Apartment Investment & Management Co. 51,300 1,355 RLI Corp. 18,300 1,311 Southside Bancshares Inc. 53,966 1,193 Old National Bancorp 87,200 1,146 AvalonBay Communities Inc. 7,600 1,074 * Investors Bancorp Inc. 71,400 1,072 Ashford Hospitality Trust Inc. 110,790 998 NBT Bancorp Inc. 41,330 913 Camden National Corp. 25,345 891 * Rouse Properties Inc. 63,100 854 MFA Financial Inc. 92,300 690 Market Value Shares ($000) Health Care (10.6%) AmerisourceBergen Corp. Class A 841,604 33,395 * Watson Pharmaceuticals Inc. 468,000 31,384 * WellCare Health Plans Inc. 434,100 31,203 Perrigo Co. 282,650 29,201 Omnicare Inc. 816,600 29,046 Humana Inc. 312,400 28,891 Cooper Cos. Inc. 323,015 26,394 * Mylan Inc. 896,800 21,030 * Cubist Pharmaceuticals Inc. 290,900 12,581 * Health Net Inc. 303,900 12,071 * Salix Pharmaceuticals Ltd. 183,305 9,623 * Magellan Health Services Inc. 188,600 9,206 * Charles River Laboratories International Inc. 234,900 8,478 * Medicines Co. 400,975 8,048 * Alexion Pharmaceuticals Inc. 80,300 7,457 Medicis Pharmaceutical Corp. Class A 180,700 6,792 * Idenix Pharmaceuticals Inc. 656,178 6,424 * LifePoint Hospitals Inc. 143,135 5,645 * Akorn Inc. 447,367 5,234 * Viropharma Inc. 160,600 4,829 * Par Pharmaceutical Cos. Inc. 109,221 4,230 * Centene Corp. 60,300 2,953 * Thoratec Corp. 83,400 2,811 * Health Management Associates Inc. Class A 361,348 2,428 * Arthrocare Corp. 85,200 2,288 * Vertex Pharmaceuticals Inc. 55,500 2,276 * Mettler-Toledo International Inc. 10,291 1,901 Ensign Group Inc. 67,000 1,820 * Spectrum Pharmaceuticals Inc. 133,900 1,691 Universal American Corp. 130,700 1,409 PDL BioPharma Inc. 185,400 1,177 * Genomic Health Inc. 38,408 1,176 * Greatbatch Inc. 47,400 1,162 Chemed Corp. 18,200 1,141 * Jazz Pharmaceuticals plc 19,200 931 Computer Programs & Systems Inc. 15,100 853 * Bio-Rad Laboratories Inc. Class A 8,200 850 * RTI Biologics Inc. 166,700 617 12 Strategic Equity Fund Market Value Shares ($000) Industrials (13.5%) * United Rentals Inc. 682,162 29,258 KBR Inc. 786,200 27,949 * BE Aerospace Inc. 583,850 27,132 Gardner Denver Inc. 394,652 24,871 Iron Mountain Inc. 840,600 24,209 Pitney Bowes Inc. 1,228,650 21,600 Sauer-Danfoss Inc. 406,923 19,125 Towers Watson & Co. Class A 265,100 17,515 * Delta Air Lines Inc. 1,606,200 15,917 Triumph Group Inc. 236,866 14,842 Cintas Corp. 281,300 11,004 Toro Co. 148,200 10,539 * AGCO Corp. 222,950 10,525 * Alaska Air Group Inc. 279,790 10,022 Textron Inc. 344,800 9,596 * Colfax Corp. 260,900 9,194 Kennametal Inc. 190,600 8,487 * EnerSys 242,357 8,398 Applied Industrial Technologies Inc. 179,200 7,370 Cubic Corp. 148,520 7,022 HEICO Corp. 125,700 6,485 * Moog Inc. Class A 126,500 5,426 * Avis Budget Group Inc. 379,900 5,376 Barnes Group Inc. 202,000 5,315 * US Airways Group Inc. 675,000 5,123 NACCO Industries Inc. Class A 44,000 5,120 * Trimas Corp. 225,800 5,056 * Generac Holdings Inc. 199,800 4,905 AO Smith Corp. 108,500 4,877 Amerco Inc. 45,740 4,826 * Dollar Thrifty Automotive Group Inc. 59,640 4,825 Macquarie Infrastructure Co. LLC 141,900 4,681 * Consolidated Graphics Inc. 102,073 4,619 Donaldson Co. Inc. 126,800 4,531 * Corrections Corp. of America 161,300 4,405 * JetBlue Airways Corp. 847,500 4,144 Werner Enterprises Inc. 154,737 3,847 Belden Inc. 99,300 3,764 Aircastle Ltd. 285,200 3,491 Ceradyne Inc. 95,300 3,103 * Hexcel Corp. 125,400 3,011 * KAR Auction Services Inc. 178,000 2,885 Armstrong World Industries Inc. 58,800 2,868 Crane Co. 55,400 2,687 * United Continental Holdings Inc. 122,100 2,625 Market Value Shares ($000) Steelcase Inc. Class A 255,700 2,455 * General Cable Corp. 83,500 2,428 * Nielsen Holdings NV 79,700 2,402 Standex International Corp. 57,750 2,379 * Thomas & Betts Corp. 32,800 2,359 Mueller Industries Inc. 48,800 2,218 Hubbell Inc. Class B 27,000 2,122 Deluxe Corp. 86,113 2,017 Primoris Services Corp. 93,500 1,502 * WESCO International Inc. 22,000 1,437 Actuant Corp. Class A 49,100 1,423 * Blount International Inc. 84,082 1,402 ITT Corp. 56,500 1,296 United Stationers Inc. 39,922 1,239 * Huntington Ingalls Industries Inc. 29,100 1,171 JB Hunt Transport Services Inc. 20,000 1,087 G&K Services Inc. Class A 31,100 1,064 * RSC Holdings Inc. 46,300 1,046 * Huron Consulting Group Inc. 26,100 980 * Orbital Sciences Corp. 68,700 903 * ICF International Inc. 35,000 888 Franklin Electric Co. Inc. 17,600 864 * Taser International Inc. 170,000 738 Information Technology (16.2%) Seagate Technology plc 1,327,150 35,767 KLA-Tencor Corp. 638,475 34,746 * Western Digital Corp. 814,300 33,704 * Alliance Data Systems Corp. 260,600 32,825 * Gartner Inc. 706,269 30,115 * Anixter International Inc. 412,108 29,890 IAC/InterActiveCorp 499,500 24,521 * CACI International Inc. Class A 349,000 21,739 * Electronic Arts Inc. 1,298,500 21,399 * Fiserv Inc. 282,900 19,630 * Cadence Design Systems Inc. 1,598,200 18,923 * LSI Corp. 2,000,700 17,366 * Avnet Inc. 456,000 16,594 Cypress Semiconductor Corp. 875,200 13,679 * FEI Co. 240,900 11,831 Lexmark International Inc. Class A 353,806 11,761 Avago Technologies Ltd. 285,600 11,130 * Freescale Semiconductor Holdings I Ltd. 658,150 10,129 * Tech Data Corp. 182,700 9,913 13 Strategic Equity Fund Market Value Shares ($000) * Kulicke & Soffa Industries Inc. 712,600 8,858 * Advanced Micro Devices Inc. 1,044,535 8,377 Jabil Circuit Inc. 332,900 8,362 * Cardtronics Inc. 283,896 7,452 OPNET 236,574 6,861 Fair Isaac Corp. 155,500 6,827 DST Systems Inc. 103,230 5,598 * Lattice Semiconductor Corp. 855,850 5,503 * Fairchild Semiconductor International Inc. Class A 357,290 5,252 * Silicon Graphics International Corp. 500,588 4,846 Plantronics Inc. 110,900 4,465 * Insight Enterprises Inc. 198,800 4,360 * SYNNEX Corp. 113,274 4,320 Diebold Inc. 105,800 4,075 * Aspen Technology Inc. 195,500 4,014 * Manhattan Associates Inc. 79,200 3,764 * Ultratech Inc. 115,400 3,344 * Teradyne Inc. 186,917 3,157 * Netgear Inc. 81,106 3,098 MAXIMUS Inc. 74,940 3,048 * Novellus Systems Inc. 51,400 2,565 * JDA Software Group Inc. 87,900 2,416 * Mentor Graphics Corp. 150,000 2,229 * Stamps.com Inc. 76,900 2,144 * Plexus Corp. 58,900 2,061 * Electronics for Imaging Inc. 122,300 2,033 * Unisys Corp. 92,400 1,822 * Integrated Device Technology Inc. 249,800 1,786 * BMC Software Inc. 43,800 1,759 * CommVault Systems Inc. 33,900 1,683 * Formfactor Inc. 267,200 1,491 * Monolithic Power Systems Inc. 75,600 1,487 NIC Inc. 115,750 1,404 Heartland Payment Systems Inc. 47,600 1,373 MercadoLibre Inc. 14,000 1,369 * Liquidity Services Inc. 26,500 1,187 MKS Instruments Inc. 34,400 1,016 Blackbaud Inc. 30,300 1,007 * Flextronics International Ltd. 134,670 974 * Quantum Corp. 340,600 892 * Brightpoint Inc. 105,000 845 * Anadigics Inc. 334,200 792 * Ceva Inc. 34,800 790 Market Value Shares ($000) Materials (6.3%) CF Industries Holdings Inc. 198,500 36,256 Eastman Chemical Co. 622,736 32,189 Domtar Corp. 310,125 29,580 * Rockwood Holdings Inc. 534,010 27,849 * Coeur d’Alene Mines Corp. 697,300 16,554 Buckeye Technologies Inc. 279,608 9,498 * WR Grace & Co. 144,800 8,370 Westlake Chemical Corp. 127,386 8,253 Innophos Holdings Inc. 162,985 8,169 * Graphic Packaging Holding Co. 999,019 5,515 * Georgia Gulf Corp. 134,900 4,705 Sherwin-Williams Co. 35,900 3,901 Noranda Aluminum Holding Corp. 366,600 3,655 * KapStone Paper and Packaging Corp. 161,600 3,184 Neenah Paper Inc. 93,600 2,784 Haynes International Inc. 43,100 2,730 * Innospec Inc. 87,200 2,649 * TPC Group Inc. 48,540 2,146 * LSB Industries Inc. 52,400 2,039 Schweitzer-Mauduit International Inc. 27,589 1,905 NewMarket Corp. 5,222 979 Albemarle Corp. 14,600 933 Telecommunication Services (0.7%) * MetroPCS Communications Inc. 2,050,587 18,496 * Vonage Holdings Corp. 2,490,680 5,504 Consolidated Communications Holdings Inc. 61,874 1,215 Utilities (4.4%) CMS Energy Corp. 1,346,062 29,613 CenterPoint Energy Inc. 820,300 16,176 Portland General Electric Co. 554,800 13,859 Northeast Utilities 367,720 13,650 DTE Energy Co. 223,350 12,291 Southwest Gas Corp. 271,640 11,610 PNM Resources Inc. 567,935 10,393 El Paso Electric Co. 296,600 9,637 TECO Energy Inc. 485,500 8,520 ONEOK Inc. 92,345 7,541 NSTAR 81,255 3,951 NorthWestern Corp. 88,397 3,135 WGL Holdings Inc. 44,671 1,818 Vectren Corp. 39,700 1,154 Pinnacle West Capital Corp. 23,700 1,135 14 Strategic Equity Fund Market Value Shares ($000) MGE Energy Inc. 25,000 1,110 Laclede Group Inc. 27,600 1,077 Ameren Corp. 28,700 935 Total Common Stocks (Cost $2,704,480) Temporary Cash Investments (1.0%) 1 Money Market Fund (0.9%) Vanguard Market Liquidity Fund, 0.123% 32,869,993 32,870 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.040%, 4/24/12 1,000 1,000 Freddie Mac Discount Notes, 0.050%, 4/4/12 1,000 1,000 Freddie Mac Discount Notes, 0.050%, 4/24/12 600 600 Total Temporary Cash Investments (Cost $35,470) Total Investments (100.4%) (Cost $2,739,950) Market Value ($000) Other Assets and Liabilities (-0.4%) Other Assets 8,326 Liabilities 3 (22,774) (14,448) Net Assets (100%) Applicable to 161,481,005 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2012, net assets consisted of: Amount Paid-in Capital Overdistributed Net Investment Income (982) Accumulated Net Realized Losses (1,153,059) Unrealized Appreciation (Depreciation) Investment Securities 656,378 Futures Contracts 174 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $3,473,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $3,636,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 5 Securities with a value of $2,600,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 15 Strategic Equity Fund Statement of Operations Six Months Ended March 31, 2012 ($000) Investment Income Income Dividends 23,000 Interest 1 15 Security Lending 336 Total Income 23,351 Expenses The Vanguard Group—Note B Investment Advisory Services 341 Management and Administrative 4,056 Marketing and Distribution 304 Custodian Fees 28 Shareholders’ Reports 6 Trustees’ Fees and Expenses 2 Total Expenses 4,737 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 123,503 Futures Contracts 3,296 Realized Net Gain (Loss) 126,799 Change in Unrealized Appreciation (Depreciation) Investment Securities 654,963 Futures Contracts 1,646 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $15,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Strategic Equity Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 18,614 36,888 Realized Net Gain (Loss) 126,799 521,680 Change in Unrealized Appreciation (Depreciation) 656,609 (474,353) Net Increase (Decrease) in Net Assets Resulting from Operations 802,022 84,215 Distributions Net Investment Income (32,559) (41,795) Realized Capital Gain — — Total Distributions (32,559) (41,795) Capital Share Transactions Issued 150,599 421,286 Issued in Lieu of Cash Distributions 30,266 39,080 Redeemed (324,906) (849,470) Net Increase (Decrease) from Capital Share Transactions (144,041) (389,104) Total Increase (Decrease) 625,422 (346,684) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($982,000) and $12,963,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Strategic Equity Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .113 .210 .221 .184 .240 .270 Net Realized and Unrealized Gain (Loss) on Investments 4.723 .017 1.759 (1.843) (6.090) 2.840 Total from Investment Operations 4.836 .227 1.980 (1.659) (5.850) 3.110 Distributions Dividends from Net Investment Income (.196) (.227) (.200) (.241) (.240) (.260) Distributions from Realized Capital Gains — (2.430) (.980) Total Distributions (.196) (.227) (.200) (.241) (2.670) (1.240) Net Asset Value, End of Period Total Return 1 29.82% 1.23% 13.71% -9.66% -25.37% 13.76% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,382 $2,756 $3,103 $3,549 $4,822 $7,699 Ratio of Total Expenses to Average Net Assets 0.30% 0.30% 0.30% 0.30% 0.25% 0.30% Ratio of Net Investment Income to Average Net Assets 1.17% 1.09% 1.37% 1.47% 1.09% 1.03% Portfolio Turnover Rate 64% 73% 60% 60% 79% 75% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 18 Strategic Equity Fund Notes to Financial Statements Vanguard Strategic Equity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and for the period ended March 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 19 Strategic Equity Fund B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2012, the fund had contributed capital of $497,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.20% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
